Citation Nr: 1625393	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  

In January 2015, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In April 2015, the Board determined that new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The reopened claim was remanded for additional development, to include obtaining a VA mental disorders examination.  The case was again remanded by the Board in November 2015.  The claim has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran has PTSD, due to an unverified stressor event; his PTSD is not related to combat or fear of hostile military or terrorist activity.  

2.  An acquired psychiatric disorder, to include PTSD and schizoaffective disorder with substance abuse, is not of service onset or etiologically related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and schizoaffective disorder with substance abuse, was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by February 2006, May 2006, January 2010, February 2010, and April 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2015).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.304 (2015).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) (2015) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a) (2015).  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  

In the present case, for the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) , which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an inservice stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) (2015) are met.  The revised 38 C.F.R. § 3.304(f)(3) (2015) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843  through 39852 (July 13, 2010).  Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (2015) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  

The revised 38 C.F.R. § 3.304(f)(3) (2015)  provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).  

For purposes of 38 C.F.R. § 3.304(f)(3)"fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) (2015) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Background and Analysis

The Veteran contends that inservice stressor events caused the onset of an acquired psychiatric disorder, to include PTSD.  As noted by the Board in an April 2015 remand, these stressor events did not hinge on fear of hostile military or terrorist activity.  Specifically, the Veteran has claimed that inservice stressors included finding out that his girlfriend back home had someone else's baby when he was away.  Moreover, he alleges that a friend (last name of [redacted]) was killed when he was involved in a motor vehicle accident (MVA) and that another friend ([redacted]) lost his legs due to an accident during basic training.  See, e.g., the Veteran's September 2009 statement of record and the January 2015 hearing transcript.  

As an initial matter, the Board finds that the Veteran has been diagnosed with various mental disorders over the years, to include PTSD, substance abuse, major depression, bipolar disorder, schizoaffective disorder, adjustment disorder, and a personality disorder.  None of these conditions was noted during service or until many years after discharge.  The first medical evidence of psychiatric symptoms of record is from the mid-1980s and has continued since that date at private and VA facilities.  

Of record is a May 2010 VA Memorandum.  This memo reflects that there was a formal finding of a lack of information required to verify stressors in connection with the Veteran's PTSD claim.  

As requested by the Board in the 2015 remand, VA mental disorders examination was conducted in June 2015.  Following evaluation of the Veteran and review of the record, the examiner diagnosed PTSD and schizoaffective disorder and substance abuse secondary thereto.  The examiner found that the stressors as related by the Veteran met the criteria for diagnosis of PTSD.  

In July 2015, VA attempted a formal finding to corroborate the Veteran's contended stressors associated with his claim for an acquired psychiatric disorder, to include PTSD.  As already noted, the Veteran contends that he witnessed the injury of a soldier named [redacted], and the death of a friend ([redacted]) in a MVA.  These incidents allegedly occurred while the Veteran was serving on active duty in Germany with HG Btry 1st Bn 40th Artillery.  

In response the United States Joint Services Records Center (JSRRC) noted that they coordinated their research with the National Archives, and Records Administration but were unable to locate any unit record pertaining to the 1st Battalion, 40th Artillery, in Germany in 1975.  Thus, they were unable to find historical documents to reflect that a Mr. [redacted] died in the years 1974-1976 or that anyone named [redacted] was injured during the time period in question.  

Review of the evidence shows that the Veteran has a confirmed diagnosis of PTSD related to a claimed inservice stressor; satisfying the first two prongs of service connection for PTSD under 38 C.F.R. 3.304(f) (2015).  In order for service connection to be established, however, 38 C.F.R. §3.304(f) (2015) also mandates that there be "credible supporting evidence that the claimed inservice stressor occurred."  38 C.F.R. §3.304(f) (2015).  Because the Board finds that there is no such supporting evidence, service connection must be denied for PTSD.  

Here, the only claimed inservice stressor events which have been competently linked to PTSD were not during combat, are not related to fear of hostile military or terrorist activity, or related to an inservice personal assault or prisoner-of war experience.  Accordingly, credible supporting evidence of the stressor is required.  Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In this case, the stressors remain unverified.  Clearly, the VA examiner's opinion in June 2015 was based upon these unverified stressors.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Consequently, the medical opinion in support of the Veteran's service connection claim, which was based solely upon the Veteran's report of an inservice stressor, is of no probative value.  

The Board carefully considered whether to remand the claim for outside verification of the Veteran's stressors.  The Veteran was given multiple opportunities to identify additional sources of information which may have served to corroborate the stressor events, but failed to do so.  Instead, he continued to submit essentially duplicative accounts of the event, without corroborating details.  In other words, the Veteran has failed to provide enough information about the stressors from which the RO could perform a further meaningful search.  The duty to assist is not a license for a "fishing expedition" to ascertain whether there might be unspecified information which could possibly support a claim.  Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gober v. Derwinski, 2 Vet. App. 470, 472 (1992).  Thus, VA is left without supporting evidence that the claimed inservice stressors occurred.  

To the extent that the Veteran has also been diagnosed with schizoaffective disorder with substance abuse, it is noted that the VA examiner found such to be secondary to PTSD which is not of service origin.  Thus, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310 (2015).  Moreover, there is nothing in the record to reflect that any psychiatric disorder was shown during service or until many years thereafter, and no nexus between post service diagnoses and active service is indicated.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Based on the foregoing, the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


